Case 1:18-cv-01987-KMT Document 27 Filed 03/04/19 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01987-KMT

ERIC TYLER VETTE

        Plaintiff,

v.

K-9 UNIT DEPUTY SANDERS
SERGEANT GUSTON
K-9 DEPUTY OX

        Defendants.


     DEFENDANTS’ MOTION TO STRIKE “K-9 DEPUTY OX” PURSUANT TO FED. R.
                               CIV. P. 12(f)


        Sergeant Keith Sanders (incorrectly captioned as “K-9 UNIT DEPUTY SANDERS”) and

Sergeant Steve Gustin (incorrectly captioned as “SERGEANT GUSTON”) (“Defendants”), by and

through their attorney Andrew R. McLetchie of Fowler, Schimberg, Flanagan & McLetchie, P.C.,

hereby submit the following Motion to Strike Pursuant to Fed. R. Civ. P. 12(f) and in support

thereof, state as follows:

                        Certification Pursuant to D.C.COLO.LCivR 7.1

        In accordance with D.C.COLO.LCivR 7.1(b), undersigned counsel has not conferred with

Plaintiff because Plaintiff proceeds pro se and is currently incarcerated.

                                    I.      INTRODUCTION

        Plaintiff has inappropriately named a dog—“K-9 Deputy Ox”—as a Defendant in this

matter. A dog is not a “person” capable of being sued under 42 U.S.C. § 1983. Consequently,

                                                 1
Case 1:18-cv-01987-KMT Document 27 Filed 03/04/19 USDC Colorado Page 2 of 8




naming “K-9 Deputy Ox” as a “Defendant” is impertinent and immaterial. The dog that Plaintiff’s

Prisoner Complaint [ECF #1] refers to as “K-9 Deputy Ox” should, therefore, be stricken as a

Defendant from this action.

                                II.     STANDARD OF REVIEW

       Under Fed. R. Civ. P. 12(f), a court may strike from a pleading any matter that is

“redundant, immaterial, impertinent, or scandalous.” Fed. R. Civ. P. 12(f); Webster v. Nations

Recovery Center, Inc., 2009 WL 2982649, *1 (D. Colo. 2009). “The purpose of Rule 12(f) is to

save the time and money that would be spent litigating issues that will not affect the outcome of

the case.” Id. (citations omitted). The Court may properly grant a motion to strike under Rule 12(f)

when “(1) the allegations have no bearing on the controversy and (2) the movant can demonstrate

prejudice caused by the allegations.” Id. “‘Prejudice occurs when the challenged pleading or

allegation confuses the issues or is so lengthy and complex that it places an undue burden on the

responding party.’” Id. at *2 (quoting Dean v. Gillette, 2004 WL 3202867, at *1 (D. Kan. June 8,

2004)). It is within the Court’s discretionary authority to grant or deny a motion to strike under

Rule 12(f). Beltran v. Interexchange, Inc., 2017 WL 4418709, at *1 (D. Colo. Jun 9, 2017).

                                       III.    ARGUMENT

   A. “K-9 Deputy Ox” is a dog and, therefore, should be stricken as a Defendant in this
      action.

       Plaintiff claims his constitutional rights were violated when a dog—“K-9 Deputy Ox”—

allegedly bit him in the course of Plaintiff’s arrest for driving under the influence, drug possession,

eluding police, reckless driving, and a host of other charges on December 31, 2017. Based on this

incident, Plaintiff’s Prisoner Complaint [ECF #1] asserts claims for alleged violations of Plaintiff’s

Eighth and Fourteenth Amendment rights against three “defendants”:

                                                  2
Case 1:18-cv-01987-KMT Document 27 Filed 03/04/19 USDC Colorado Page 3 of 8




                (1) K-9 Unit Deputy Sanders; 1
                (2) Sergeant Guston; 2 and
                (3) K-9 Deputy Ox. 3

         The Defendant named “K-9 Deputy Ox” is a dog. This is confirmed by the allegations in

Plaintiff’s Prisoner Complaint [ECF #1], which alleges the following:

         On December 31, 2017, K-9 Deputy Ox violated Amendment 8 and 14
         constitutional rights by assaulting me after two deputy’s [sic] had me aprehended
         [sic] and deputy Ox bite [sic] my right shoulder to where I have scares [sic] to
         prove. The insodent [sic] hurt me physically, mentally and emotionally.

         Pl. Prisoner Compl. [ECF #1], page 4 (emphasis added).

         Additionally, Plaintiff’s claim against Sergeant Sanders includes the allegation that Sgt.

Sanders “let[ ] dog attack me. . . .” Id. at p. 3.

         “K-9 Deputy Ox” is not a proper defendant under 42 U.S.C. § 1983. 4 Section 1983 is a

vehicle for asserting a cause of action against a “person” who, under color of law, allegedly violates

a plaintiff’s federal constitutional or statutory rights. A dog is not a “person” and, thus, is not

suable under 42 U.S.C. § 1983.

         The conclusion that a dog is not a proper defendant is “perhaps so obvious that authority

bothering to state it is evasive.” Bustamante v. Gonzalez, 2008 WL 4323505, at *6 (D. Ariz. 2008)

(“Defendants correctly note that a dog is not an appropriate party in this action.”). Undersigned




1
 Defendant Sanders’ name and title is set forth incorrectly in the caption of Plaintiff’s Complaint.
Defendant Sanders’ correct name and title is Sergeant Keith H. Sanders.
2
 Defendant Guston’s name is set forth incorrectly in the caption of Plaintiff’s Complaint. The
correct name and spelling is Sergeant Steven Gustin.
3
    The correct name of “K-9 Deputy Ox” is “K-9 Oxx.”
4
 Although not captioned as such, Plaintiff’s cause of action is asserted pursuant to 42 U.S.C. §
1983.

                                                     3
Case 1:18-cv-01987-KMT Document 27 Filed 03/04/19 USDC Colorado Page 4 of 8




counsel was unable to identify any case in the Tenth Circuit or District of Colorado that has

addressed the scenario of a Section 1983 plaintiff naming an animal as a defendant. Nonetheless,

when the issue has been presented in other courts, the courts have unequivocally ruled that a dog

is not a “person” that is suable under 42 U.S.C. § 1983. For example, in Dye v. Wargo, 253 F.3d

296, 299 (7th Cir. 2001), the Seventh Circuit held that a police dog named “Frei,” which bit an

arrestee who was attempting to flee from police, was not a “person” subject to liability under 42

U.S.C. § 1983. The Seventh Circuit commented on the numerous legal “problems” that would be

imposed upon the parties and the court for entertaining a suit against Frei:

       A suit against a dog poses a host of other problems. Was Frei served with process?
       Did he retain as his lawyer Lynn E. Kalamaros, who purports to represent all three
       defendants? Was Frei offered the right of self-representation under 28 U.S.C. §
       1654? What relief does Dye seek from a dog—Frei's awards, perhaps? Could Frei
       claim qualified immunity? If a reasonable person in the defendant's position would
       not have understood that what he was doing violated the Constitution, damages are
       unavailable. . . . Must we then ask whether a reasonable dog in Frei's position should
       have understood that he was violating Dye's constitutional rights?. . . . All things
       considered, it is best to follow the Dictionary Act and hold that a dog is not a proper
       defendant in litigation under § 1983.

       In Jones v. Fransen, 857 F.3d 843, 857 n.9 (11th Cir. 2017), the Eleventh Circuit agreed

with Dye and commented that the plaintiff’s action against a police dog named “Draco,” to the

extent it was asserted under 42 U.S.C. § 1983, would “necessarily fail.” The Jones v. Fransen

court explained that Section 1983, by its terms, does not contemplate an action against a dog.

“Section 1983 creates a cause of action against ‘[e]very person . . . .’” Id. (emphasis in original).

The Dictionary Act, 1 U.S.C. § 1, which the federal courts “use to determine the meaning of any

Act of Congress, unless the context indicates otherwise, does not expressly include dogs in its

definition of ‘person.’” Id. (internal punctuation omitted). Instead, the Dictionary Act defines the

term “person” to “include corporations, companies, associations, firms, partnerships, societies, and

                                                 4
Case 1:18-cv-01987-KMT Document 27 Filed 03/04/19 USDC Colorado Page 5 of 8




joint stock companies, as well as individuals.” Id. (quoting 1 U.S.C. § 1). “[W]hile the word

‘individual’ can be ambiguous, the dictionary’s primary definitions for it refer solely to a human

being. . . .” Id. (quotations of dictionary definitions for the term “human being” omitted). Nothing

“in the context of § 1983 suggest[s] that Congress intended to authorize lawsuits against dogs.”

Id.; see also Rodriguez v. Police Dog Kubo, 2011 WL 3687608, at *2 (E.D. Calif. 2011)

(dismissing claims against K-9 Kubo with prejudice); Bustamante, 2008 WL 4323505, at *6

(agreeing that a dog is not a proper defendant in litigation under § 1983 and dismissing “K-9 Jake”

as a defendant); Widdoes v. Malone, 2013 WL 5913677, at *3 (D. Del. 2013) (“The unknown K-

9 is improperly named as a defendant”).

       The dog referred to in Plaintiff’s Prisoner Complaint as “K-9 Deputy Ox” is not a proper

defendant. 5 Naming “K-9 Deputy Ox” as a Defendant is immaterial and impertinent to Plaintiff’s

Section 1983 action. Immaterial matter is “that which has no essential or important relationship to

the claim for relief, or a statement of unnecessary particulars in connection with that which is

material.” Webster, 2009 WL 2982649, at *2 (citation omitted). Here, the text of 42 U.S.C. § 1983

and federal case law make clear that “K-9 Deputy Ox” is not a proper party because it is not a

“person” who can be sued under 42 U.S.C. § 1983. Any “conduct” attributed to K-9 Deputy Ox is

encompassed in the elements of Plaintiff’s Section 1983 claims against Sergeant Sanders and

Sergeant Gustin, which entail allegations of excessive force, and “approving of” the alleged “dog

attack” by K-9 Deputy Ox. See Pl. Prisoner Compl. [ECF #1] at pp. 4-5. To the extent the alleged

“conduct” of K-9 Deputy Ox is material, it can only be addressed through claims against a human



5
 For this reason, undersigned counsel has not entered an appearance on behalf of “K-9 Deputy
Ox.”

                                                 5
Case 1:18-cv-01987-KMT Document 27 Filed 03/04/19 USDC Colorado Page 6 of 8




“person” under Section 1983. Plaintiff’s allegations and claims against Defendant “K-9 Deputy

Ox” are immaterial, impertinent, and have no bearing on the actual controversy.

       Allowing “K-9 Deputy Ox” to remain a Defendant would also prejudice Sergeant Sanders

and Sergeant Gustin by requiring them to respond to a Prisoner Complaint premised upon the

legally impossible notion that a dog can be sued. Perpetuating this notion will hopelessly confuse

the issues throughout the litigation; impose an undue burden on Sergeant Sanders and Sergeant

Gustin in mounting a defense; require Sergeant Sanders and Sergeant Gustin to unnecessarily

expend time and money litigating claims and issues entangled with the faulty premise that “K-9

Deputy Ox” is a “person” that can be sued under Section 1983; and present an inconvenience to

the Court and detract from the goal of judicial economy. The prejudice to Defendants that will

inevitably occur, not to mention the inconvenience to the Court, warrants striking “K-9 Deputy

Ox” as a Defendant.

       Because the dog referred to as “K-9 Deputy Ox” is not a proper party, and considering the

prejudice to Sergeant Sanders, Sergeant Gustin, and the inconvenience to the Court that will occur

if “K-9 Deputy Ox” remains a Defendant, Plaintiff’s naming of “K-9 Deputy Ox” as a Defendant

should be stricken pursuant to Fed. R. Civ. P. 12(f).

                                     IV.     CONCLUSION

       Plaintiff has attempted to sue a dog, “K-9 Deputy Ox.” This is impermissible, because only

a “person” may be sued under 42 U.S.C. § 1983. Plaintiff’s naming of “K-9 Deputy Ox” is

impertinent, immaterial, and an undue burden on Sergeant Sanders and Sergeant Gustin.

Accordingly, the Court should grant this Motion and strike Plaintiff’s naming of K-9 Deputy Ox

as a Defendant pursuant to Fed. R. Civ. P. 12(f).


                                                 6
Case 1:18-cv-01987-KMT Document 27 Filed 03/04/19 USDC Colorado Page 7 of 8




      DATED this 4th day of March, 2019.

                                       Respectfully Submitted,

                                       /s/ Andrew R. McLetchie
                                       Andrew R. McLetchie, Atty. No. 34035
                                       Eden R. Rolland, Atty. No. 48877
                                       Fowler, Schimberg, Flanagan & McLetchie, PC
                                       350 Indiana Street, Suite 850
                                       Golden, Colorado 80401
                                       Telephone: 303-298-8603
                                       Fax: 303-298-8748
                                       a_mcletchie@fsf-law.com
                                       e_rolland@fsf-law.com
                                       Attorney for Sgt. Keith Sanders and Sgt. Steve Gustin




                                           7
Case 1:18-cv-01987-KMT Document 27 Filed 03/04/19 USDC Colorado Page 8 of 8




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 4th day of March, 2019, I electronically filed the foregoing
DEFENDANTS’ MOTION TO STRIKE “K-9 DEPUTY OX” PURSUANT TO FED. R.
CIV. P. 12(f) with the Clerk of Court using the CM/ECF system, as well as by U.S. Mail to
Plaintiff at the following address:


 Eric Tyler Vette, Pro Se
 DOC #180289
 Crowley County Correctional Facility (CCCF)
 P.O. Box 100
 Olney Springs, CO 81062


                                                    /s/ Jill Ribera
                                                    Jill Ribera




                                                8
